CLD-094                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3754
                                       ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                               January 4, 2018
     Before: CHAGARES, GREENAWAY, JR. and GREENBERG, Circuit Judges

                            (Opinion filed: February 9, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick Banks has filed a petition for a writ of mandamus. For the reasons

below, we will deny the petition.

       In August 2015, Banks was charged in the District Court for the Western District

of Pennsylvania with one count of interstate stalking. In January 2016, he was charged

by a superseding indictment with aggravated identity theft, making false statements, and


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
wire fraud. The criminal proceedings were delayed while Banks’s competency was

evaluated. Banks filed a prior mandamus petition requesting, inter alia, that we order the

District Court to “get the case moving.” On October 19, 2017, we denied the petition

without prejudice to refiling if the District Court took no further action in the competency

proceedings within sixty days. On December 12, 2017, the District Court determined that

Banks is competent to stand trial. Finding that Banks was a clear and present danger to

the community, the District Court denied his request for bond. In the instant mandamus

petition, Banks requests that we order the District Court to decide the competency issue.

He also requests that we order him released.

       The writ of mandamus will issue only in extraordinary circumstances. See Sporck

v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ,

Banks must establish that there is no alternative remedy or other adequate means to

obtain the desired relief and must demonstrate a clear and indisputable right to the relief

sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976). A writ is not a substitute for

an appeal. See In Re Brisco, 448 F.3d 201, 212 (3d Cir. 2006).

       With respect to Banks’s request for release, there is the alternative remedy of

appealing the denial of his request for bond. See 18 U.S.C. § 3145(c). Moreover, he has

not shown a clear and indisputable right to such relief. His request that we order the

District Court to determine the competency issue is moot, as the District Court recently

made its determination on that issue. See In re Cantwell, 639 F.2d 1050, 1053 (3d Cir.


                                               2
1981) (“[A]n appeal will be dismissed as moot when events occur during the pendency of

the appeal which prevent the appellate court from granting any effective relief.”).

       For the above reasons, we will deny the petition for mandamus.




                                             3